DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unosaki et al. (JP 55-001961 A, hereinafter Unosaki, cited by applicant) in view of Zenpo et al. (US 2007/0196529 A1, hereinafter Zenpo, cited by applicant).
Re Claim 1. Unosaki teaches an apparatus for making a casting mold, the apparatus comprising: 
a tank (Fig. 1-4, item 27) into which component materials for making a foam mixture are fed, the tank being formed with a pour hole (item 36) that passes through a bottom wall (item 29) of the tank and an opening section (an inner section of item 27) that opens toward an opposite side from a bottom wall side; 
a lid member (top of item 27); 
a plug (item 23) that opens and closes the pour hole of the tank; 
a stirring mechanism (item 30) that stirs the component materials inside the tank with a stirring impeller (item 30) so as to make a foam mixture in a state in which the opening section side is closed by the lid member; 
a mold (items 4a & 4b) formed with a fill hole that passes into the mold, the fill hole being adjacent to the pour hole of the tank; 
a compressed air supply system (items 49-51) that supplies compressed air into the tank in a case in which the foam mixture inside the tank is filled into a cavity of the mold from the pour hole via the fill hole, with the pour hole in an opened state.  

	Unosaki fails to specifically teach that the lid member opens and closes an opening section side of the tank, and an actuator that raises and lowers the lid member between a first position and a second position.

	The invention of Zenpo encompasses apparatus for molding a mold. Zenpo teaches a tank (Fig. 1, item 10) with a lid member (item 21, para. 46) that opens and closes an opening section side of the tank, and an actuator (Fig. 1, item 19) that raises and lowers the lid member between a first position (Fig. 2, a raised position) and a second position (Fig. 1, a lowered position), wherein the lid member is positioned closer to the bottom wall side in the second position than in the first position, and wherein the lid member is positioned at the second position in the case in which the foam mixture is filled into the cavity of the mold from the pour hole via the fill hole.

	In view of Zenpo, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Unosaki to employ a lid member that opens and closes to access inside of the tank and it is an obvious variant of Unosaki’s bottom plate opening. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Unosaki in view of Zenpo to employ an actuator to move the lid member up and down.
	In addition, in the modified apparatus of Unosaki in view of Zenpo, the actuator and the tank are aligned with one another in a vertical direction until filling of the foam mixture into the cavity of the mold is completed in each of the first and second position, as the lid of Zenpo would move up and down inside the tank of Unosaki which would stay in the same place.
	
	Since the apparatus of Unosaki in view of Zenpo and the claimed apparatus are structurally indistinguishable, the apparatus of Unosaki in view of Zenpo is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2. The combination teaches a hole-opening closure section (Unosaki, Fig. 1, bottom of item 30) that is provided at the stirring impeller and that is capable of closing the pour hole; a  second actuator (Zenpo, Fig. 1, item 19) that moves the hole-opening closure section between an open position at which the pour hole is open and a closed position at which the pour hole is closed; and an open-close controller (implied in Zenpo as the movement mechanism cannot be operated without the outside input, which would be the claimed controller) that controls such that the second actuator moves the hole-opening closure section to the closed position after the compressed air supply system has supplied compressed air into the tank and the foam mixture inside the tank has been filled into the cavity of the mold from the pour hole via the fill hole.  

Since the apparatus of Unosaki in view of Zenpo and the claimed apparatus are structurally indistinguishable, the apparatus of Unosaki in view of Zenpo is capable of performing all the claimed functions.

Re Claim 3. The combination teaches a component material feeder (Unosaki, Fig. 1, item 40) that introduces component materials into the tank, the component material feeder being formed at a sidewall at the opening section side of the tank (Fig. 1); and a lift controller (implied in Zenpo as the lift mechanism cannot be operated without the outside input, which would be the claimed controller) that controls the lift mechanism such that the lid member is disposed at the first position in a case in which the component materials are fed into the tank from the component material feeder, and such that the lid member is disposed at the second position in a case in which the foam mixture inside the tank is filled into the cavity of the mold from the pour hole via the fill hole, wherein: the actuator raises the lid member toward the first position, the lid member is positioned closer to the opening section side from a flow path lower end of the component material feeder in the first position than in the second position, the actuator lowers the lid member toward the second position, and the lid member is positioned closer to the bottom side wall from the flow path lower end of the component material feeder in the second position than in the first position.

Since the apparatus of Unosaki in view of Zenpo and the claimed apparatus are structurally indistinguishable, the apparatus of Unosaki in view of Zenpo is capable of performing all the claimed functions.

Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.
On pages 8 and 9, regarding claim 1, applicant argued that Zenpo does not teach that the actuator and the tank are aligned with one another in a vertical direction until filling of the foam mixture into the cavity of the mold is completed in each of the first and second position, because the means for containing the foam mixture (the claimed tank) are moved to the left side of the upper frame so the tank and the actuator are not aligned in a vertical direction.
The examiner disagrees with this because the examiner is relying on Zenpo for the movable lid and the actuator, not the process nor the tank. As Unosaki does not move the tank (means of Zenpo) between the mixing and injection, the movement of cover in Unosaki in view of Zenpo does not have to follow the process of Zenpo. Finally, as the apparatus of Unosaki in view of Zenpo and the claimed apparatus are structurally indistinguishable, the apparatus of Unosaki in view of Zenpo is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

5/21/2022